Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 19, 2020

                                    No. 04-19-00722-CV

                                        Eric LOPEZ,
                                          Appellant

                                              v.

                           ROCKY CREEK PARTNERS, LLC,
                                    Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-13865
                         Honorable Laura Salinas, Judge Presiding


                                       ORDER
       Appellee’s motion for extension of time is granted. We order appellee’s brief due April
22, 2020.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2020.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court